ACCEPTED
                                                                                          14-14-00585-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      3/6/2015 1:26:45 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK


                         Nos. 14-14-00585-CR,
                          14-14-00586-CR &                          FILED IN
                                                             14th COURT OF APPEALS
                           14-14-00587-CR                       HOUSTON, TEXAS
                                                              3/6/2015 1:26:45 PM
RYAN VICTOR MOLNOSKEY                    §       IN THE      CHRISTOPHER
                                                          COURT OF APPEALS   A. PRINE
                                                                      Clerk
                                         §
V.                                       §           14TH JUDICIAL DISTRICT
                                         §
THE STATE OF TEXAS                       §               AT HOUSTON, TEXAS


     APPELLEE’S MOTION TO EXTEND TIME TO FILE THE BRIEF


TO THE HONORABLE COURT OF APPEALS:

            Appellee asks the Court to extend the time to file its brief.

                                   Introduction

            1.     Appellant is Joseph Ryan Victor Molnoskey; the Appellee is

the State of Texas. No rule provides a deadline to file this motion to extend. See

TEX. R. APP. P. 38.6(d). The Appellant is unopposed to this motion.

                           Argument and Authorities

            2.     The Court has the authority under Texas Rule of Appellate

Procedure 38.6(d) to extend the time to file the brief. The Appellant’s brief was

filed on February 6, 2015. The Appellee’s brief is due on March 6, 2015.

            3.     Appellee requests 30 days to file its brief, extending the time

until April 10, 2015. No prior extension has been granted to extend the time to file



                                         1
the Appellee’s brief. Appellee needs additional time to file its brief because the

undersigned counsel has been consumed with two other appellate briefs—both

homicides—that required an extensive amount of briefing and record review.

Counsel has also had to prepare for several trial settings in the intervening period,

which made finishing this brief difficult. Further, although a 30-day extension is

requested, counsel will turn the brief in before that time, if possible.

                                        Prayer

             4.     For these reasons, the Appellee asks the Court to grant an

extension of time to file its brief until April 10, 2015.


                                   Respectfully submitted,

                                   /s/ Trey D. Picard
                                   _____________________________________
                                   Trey D. Picard
                                   State Bar No. 24027742
                                   Assistant Criminal District Attorney
                                   111 East Locust St., Suite 408A
                                   Angleton, Texas 77515
                                   (979) 864-1233
                                   (979) 864-1712 Fax
                                   treyp@brazoria-county.com

                                   ATTORNEY FOR THE APPELLEE,
                                   THE STATE OF TEXAS




                                           2
                      CERTIFICATE OF CONFERENCE

             As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I have conferred, or made a reasonable attempt to confer, with all other parties,

which are listed below, about the merits of this motion with the following results:

      Joseph Kyle Verret                       opposes motion
      State Bar No. 24049432                    does not oppose motion
      Attorney at Law
      11200 Broadway, Suite 2743               agrees with motion
      Pearland, Texas 77584                    would not say whether
      (281) 764-7071                            motion is opposed
      (281) 764-7011 – Fax
                                               did not return my message
      kyle@verretlaw.com
                                                regarding the motion
      Attorney for the Appellant


                                       /s/ Trey D. Picard
                                       ______________________________
                                       Trey D. Picard
                                       Assistant Criminal District Attorney




                                          3
                CERTIFICATE OF RULE 9.4 COMPLIANCE

             I certify that this electronically filed document complies with Rule 9.4

of the Texas Rules of Appellate Procedure and that the number of words is: 546.

                                       /s/ Trey D. Picard
                                       _____________________________
                                       Trey D. Picard
                                       Assistant Criminal District Attorney



                         CERTIFICATE OF SERVICE

             As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d),

(e), I certify that I have served this document on all other parties, which are listed

below, on March 6, 2015:

      Joseph Kyle Verret                      By:
      State Bar No. 24049432                            personal delivery
      Attorney at Law
      11200 Broadway, Suite 2743                        mail
      Pearland, Texas 77584                             commercial delivery
      (281) 764-7071
                                                     electronic delivery / fax
      (281) 764-7011 – Fax
      kyle@verretlaw.com

      Attorney for the Appellant


                                       /s/ Trey D. Picard
                                       ______________________________
                                       Trey D. Picard
                                       Assistant Criminal District Attorney




                                          4